Title: [Diary entry: 30 April 1791]
From: Washington, George
To: 

Saturday 30th. Crossed the Waggamaw to George town by descending the River three miles. At this place we were recd. under a Salute of Cannon, & by a Company of Infantry handsomely uniformed. I dined with the Citizens in public; and in the afternoon, was introduced to upwards of 50 ladies who had assembled (at a Tea party) on the occasion. George Town seems to be in the shade of Charleston. It suffered during the war by the British, havg. had many of its Houses burnt. It is situated on a pininsula betwn. the River Waccamaw & Sampton Creek about 15 Miles from the Sea. A bar is to be passed, over which not more than 12 feet water can be brot. except at spring tides; which (tho’ the Inhabitants are willing to entertain different ideas) must ever be a considerable let to its importance; especially if the cut between the Santee & Cowper Rivers should ever be accomplished. The Inhabitants of this place (either unwilling or unable) could give no account of the number of Souls in it, but I should not compute them at more than 5 or 600—Its chief export Rice. 